Case 3:19-cv-00851-BJB-CHL Document 72 Filed 04/12/21 Page 1 of 5 PageID #: 1898




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF KENTUCKY
                         LOUISVILLE DIVISION


  Chelsey Nelson Photography LLC
  and Chelsey Nelson,

                          Plaintiffs,

  v.

  Louisville/Jefferson County Metro          Case No. 3:19-cv-00851-BJB-CHL
  Government; Louisville Metro
  Human Relations Commission-                  Plaintiffs’ Reply in Support of
  Enforcement; Louisville Metro               Motion for Extension of Time to
  Human Relations Commission-                     Complete Fact Discovery
  Advocacy; Verná Goatley, in her
  official capacity as Executive Director of
  the Louisville Metro Human Relations
  Commission-Enforcement; and Marie
  Dever, Kevin Delahanty, Charles
  Lanier, Sr., Leslie Faust, William
  Sutter, Ibrahim Syed, and Leonard
  Thomas, in their official capacities as
  members of the Louisville Metro
  Human Relations Commission-
  Enforcement,

                          Defendants.
Case 3:19-cv-00851-BJB-CHL Document 72 Filed 04/12/21 Page 2 of 5 PageID #: 1899




                                        Argument

          Plaintiffs Chelsey Nelson and Chelsey Nelson Photography LLC (collectively

 “Chelsey”) established good cause to modify the Court’s scheduling order and extend

 the fact-discovery deadline sixty days. Louisville’s response is too late because it

 was filed more than seven days after Chelsey filed her motion. See LR 7.1(b)

 (responses opposing extensions of time “must be filed within 7 days of service of the

 motion”). So the Court should not consider it.

          But even in its late response, Louisville does not dispute that Chelsey meets

 the good cause standard to extend fact discovery. See Defs.’ Resp. to Pls.’ Mot. for

 Ext. of Time to Complete Fact Discovery (“Resp.”), ECF No. 71. Instead, Louisville

 asks to extend all deadlines sixty-days. Id. at 2. But Louisville does not show “good

 cause” for this request. See F.R.C.P. 16(b)(4) (“A schedule may be modified only for

 good cause and with the judge’s consent.” (emphasis added)). So only the fact-

 discovery deadline should be extended.

          Louisville gives three reasons to extend all deadlines. But none of them relate

 to the “primary measure” of good cause—“diligence in attempting to meet”

 scheduling order requirements. Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir.

 2002).

          First, Louisville complains about the scope of discovery. Resp. at 1-2. But

 Louisville’s own actions justify this scope. See Pls.’ Mot. to Compel Disc. 2-3, ECF

 No. 63 (explaining how Louisville invoked history in its defense). In any event,

 Louisville’s complaint does not justify extending all deadlines. Louisville does not

 assert (much less prove) that it diligently tried to produce documents and was

 unable because of discovery volume. In fact, Chelsey granted Louisville’s only

 request for an extension of time for discovery. See Bryan D. Neihart’s Decl. in Supp.

 of Pls.’’ Mot. for Extension of Time to Complete Fact Disc. ¶ 4, ECF No. 70-1.

 Louisville’s production delay occurred because of its objections, not its inability to

                                              1
Case 3:19-cv-00851-BJB-CHL Document 72 Filed 04/12/21 Page 3 of 5 PageID #: 1900




 gather documents within the deadlines. See Defs.’ Mot. for Protective Order, ECF

 No. 64.

       Second, Louisville wants “to complete fact discovery before expert reports are

 disclosed.” Resp. at 2. But diligence—not “convenien[ce]”—determines good cause.

 Todd v. Hyster-Yale Grp., Inc., 2019 WL 1938792, at *3 (E.D. Ky. May 1, 2019). And

 Louisville cannot show good cause because it is “not arguing that [it] cannot meet

 the deadlines in the scheduling order despite due diligence.” Id. Indeed, the only

 incomplete fact discovery seeks information in Louisville’s possession. See Pls.’ Mot.

 for Ext. of Time to Complete Fact Discovery at 5-6, ECF No. 70 (making this point).

 So Louisville already has what it needs to name an expert (if any). Plus, under

 Chelsey’s proposal, fact discovery would close on May 31, 2021. Louisville could

 then have time to supplement any expert report before the end of expert discovery

 on June 10, 2021. Scheduling Order 2, ECF No. 57.

       Finally, Louisville denies any harm to Chelsey if all deadlines were pushed

 back sixty days. But that’s not true and irrelevant as well. Factually, Louisville’s

 proposal unnecessarily delays the dispositive-motions deadline. Because the

 “parties anticipate filing cross-motions for summary judgment after the completion

 of discovery,” Joint Status Report 2, ECF No. 61, this delay requires Chelsey to

 continue to operate her business with uncertainty as she waits for her case to be

 resolved. Legally, a moving party—like Louisville—who “fails to show ‘good cause’

 will not be accorded relief under Rule 16(b)(4) merely because the opposing party

 will not suffer substantial prejudice because of the modification of the scheduling

 order.” Lacer v. Toyota of Bowling Green, 2018 WL 5815567, at *3 (W.D. Ky. Nov. 6,

 2018). That’s because a court “must first find that the moving party proceeded

 diligently before considering whether the nonmoving party is prejudiced.” Id.

 Because Louisville has not justified its failure to meet deadlines, any prejudice to

 Chelsey is legally irrelevant.

                                            2
Case 3:19-cv-00851-BJB-CHL Document 72 Filed 04/12/21 Page 4 of 5 PageID #: 1901




                                     Conclusion

       Chelsey therefore requests that this Court modify the current scheduling

 order to extend the fact discovery deadline from April 1, 2021 to May 31, 2021 and

 to maintain all other deadlines.



 Respectfully submitted this 12th day of April, 2021.



 By: s/ Bryan D. Neihart
 Jonathan A. Scruggs                          Joshua D. Hershberger
 AZ Bar No. 030505*                           KY Bar No. 94421
 Katherine L. Anderson                        Hershberger Law Office
 AZ Bar No. 033104*                           P.O. Box 233
 Bryan D. Neihart                             Hanover, IN 47243
 AZ Bar No. 035937*                           Telephone: (812) 274-0441
 Alliance Defending Freedom                   josh@hlo.legal
 15100 N. 90th Street
 Scottsdale, AZ 85260                         Attorneys for Plaintiffs
 Telephone: (480) 444-0020
 jscruggs@adflegal.org
 kanderson@adflegal.org
 bneihart@adflegal.org

 David A. Cortman
 GA Bar No. 188810*
 Alliance Defending Freedom
 1000 Hurricane Shoals Road NE
 Suite D-1100
 Lawrenceville, GA 30043
 Telephone: (770) 339-0774
 dcortman@adflegal.org

 * Admission Pro Hac Vice




                                          3
Case 3:19-cv-00851-BJB-CHL Document 72 Filed 04/12/21 Page 5 of 5 PageID #: 1902




                          CERTIFICATE OF SERVICE

       I hereby certify that on April 12, 2021, I electronically filed the foregoing
 document with the Clerk of Court and that the foregoing document will be served via
 the CM/ECF system on all counsel of record.



                                       By: s/ Bryan D. Neihart

                                             Bryan D. Neihart
                                             AZ Bar No. 035937*
                                             Alliance Defending Freedom
                                             15100 N. 90th Street
                                             Scottsdale, AZ 85260
                                             Telephone: 480-444-0020
                                             bneihart@ADFlegal.org

                                             Attorney for Plaintiffs
                                             * Admitted Pro Hac Vice




                                         4
